Determination of respondent dated December 23, 2002, which affirmed the findings of an Administrative Law Judge, made after a hearing, that petitioner had violated the weight provisions of the New York City Traffic Rules and Regulations, and imposed a penalty, unanimously confirmed, the petition denied and the proceeding (transferred to this Court by order of Supreme Court, New York County [Diane A. Lebedeff, J.], entered on or about July 28, 2003) dismissed, without costs.
The determination that petitioner’s vehicle was overweight in violation of 34 RCNY 4-15 (b) (10) is supported by substantial evidence. The stopping and weighing of the vehicle was *215constitutional and pursuant to a uniform and nondiscriminatory pattern of selection by the officer conducting the checkpoint (Matter of City Hawk Indus. v Martinez, 2 AD3d 635 [2003]), and the temporary nature of the checkpoint did not affect the constitutionality of the stop (see People v Scott, 63 NY2d 518 [1984]). Concur—Tom, J.P., Williams, Friedman, Marlow and Sweeny, JJ.